Exhibit 10.1

EXECUTION VERSION

CONSULTING AGREEMENT

                    THIS CONSULTING AGREEMENT (this “Agreement”) made as of
February 23, 2007, by and between U.S. Concrete, Inc., a Delaware corporation
(the “Company”), and Eugene P. Martineau (the “Executive”);

W I T N E S S E T H:

                    WHEREAS, the Executive has served as Chief Executive Officer
and President of the Company since September 1998, and a director of the
Company’s Board of Directors since March 1999; and

                    WHEREAS, the Company and the Executive mutually desire to
arrange for the Executive’s separation from employment with the Company and its
subsidiaries; and

                    WHEREAS, the Company desires to engage the Executive, and
the Executive has agreed to serve, as an independent contractor in a consulting
capacity under certain terms set forth herein; and

                    WHEREAS, in consideration of the mutual promises contained
herein, the parties hereto are willing to enter into this Agreement upon the
terms and conditions herein set forth.

                    NOW, THEREFORE, in consideration of the premises, the terms
and provisions set forth herein, the mutual benefits to be gained by the
performance thereof and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          1.       Termination of Employment and Resignation from Officer and
Director Positions.  Effective as of the Effective Date (as defined below), the
Executive’s employment with the Company and any of its subsidiaries shall be
terminated by mutual agreement of the Company and the Executive, and the
Executive agrees to resign each of his officer and director positions with the
Company and any of its subsidiaries.  The Executive agrees to take any and all
further acts necessary to accomplish these resignations.  The “Effective Date”
means the date of the regularly scheduled meeting of the Company’s stockholders
occurring in 2007.  The Executive acknowledges that the Company may, in its sole
discretion, publicly announce the existence of, and disclose the relevant terms
of, this Agreement after the date both parties have fully executed this
Agreement as indicated on the signature page hereof, including announcing
appointment of a successor to assume the Chief Executive Officer and President
position.  Without limiting the generality of the foregoing, the Executive
acknowledges that the Company may file this Agreement as an exhibit to a Current
Report on Form 8-K or any other document filed by the Company with the
Securities and Exchange Commission.

          2.       Engagement as Consultant.  Following the Effective Date, the
Company hereby agrees to engage the Executive in a consulting capacity, and the
Executive hereby agrees to serve the Company in a consulting capacity, for the
Consulting Period (as defined below).  It is agreed and understood that
Executive’s status while performing services hereunder will for all purposes be
that of an independent contractor and not that of an employee of the Company or
any of its subsidiaries.  During the Consulting Period, the Executive agrees to
perform the services set forth below:

--------------------------------------------------------------------------------




 

          A.          The Executive will act as a consultant to the Company. 
The Executive’s services as a consultant shall not be required during more than
100 days in any year nor more than two days in any week.  In addition, such
services will be required only at such times and such places as will result in
the least inconvenience to the Executive, having regard for other business
commitments during said period which may obligate him to meet such other
commitments prior to performing services requested hereunder.  To the end that
there shall be a minimum interference with the Executive’s other commitments,
his services shall be rendered by personal consultation at his residence or
office, wherever maintained, or by correspondence through the mails, electronic
mail, or telephone, including weekends and evenings, as may be most convenient
to the Executive.  The Company understands that it is the Executive’s intent to
relocate his primary residence outside the state of Texas, and the Company
acknowledges that such relocation shall not preclude the Executive from
performing his obligations under this agreement.  The Company shall provide the
Executive with the necessary resources to perform any consulting services
requested by the Company.

 

 

 

          B.          During the Consulting Period, the Executive shall not be
obligated (i) to occupy any office of the Company or any of its subsidiaries or
(ii) to render any services whatsoever to the Company or any of its subsidiaries
other than those specified in this Section 2.

 

 

 

          C.          The Executive may accept employment with any employer and
such employment shall not constitute a breach or violation of this Agreement;
provided that such employment does not violate the restrictive covenants of
Section 6 hereof.

 

 

 

          D.          Upon the Effective Date, the Executive agrees to transfer
to the Company all rights, including the refund of membership monies paid, to
the Company’s membership in the Royal Oaks Country Club.  The Executive and the
Company mutually agree to take any and all action necessary to accomplish the
sale and transfer contemplated by this Section 2.D.

 

 

 

          E.          The Executive may continue, as in the past, to devote time
to the National C.I.M. Committee, including Chairman of the National Steering
Committee of the concrete industry, and trustee of the RMC Research Foundation. 
The Company will designate Consultant as a named representative of the Company. 
The Company will promptly reimburse Executive for all reasonable business
expenses, including related travel for these activities.

 

 

 

          F.          The Executive acknowledges that he is responsible for
payment of his estimated federal income taxes, employment taxes, social security
taxes and any other taxes that may accrue under law by reason of the
compensation and benefit coverage for his services to be provided hereunder. 
Further, the Executive will comply with all taxing authorities, regulations and
laws, whether federal or state, and will indemnify and hold the Company harmless
for any claims or loss sustained by the Company because of his breach of any
covenant contained in this Section 2.F.  The Executive further acknowledges that
he is not entitled nor eligible to participate in any employee benefit plans of
the Company, except in accordance with the terms of this Agreement.

-2-

--------------------------------------------------------------------------------




The “Consulting Period” shall be the period from the Effective Date through the
date that is three years after the Effective Date, unless terminated earlier
pursuant to Sections 4 or 5 (the “Expiration Date”).

          3.       Consulting Payments and Benefits.  Except as otherwise set
forth in Section 4, the Executive shall be entitled to the consideration set
forth below.

 

          A.          Consulting Payments.  During the Consulting Period, the
Executive shall receive consulting payments of $458,000 per calendar year, which
shall be paid in accordance with the Company’s standard payroll practices, and
be paid to Eugene P. Martineau pursuant to a consulting id# (to be provided by
Executive).

 

 

 

          B.           Bonus.  The Executive shall not be eligible for
consideration for a cash incentive bonus in fiscal 2007 or thereafter.  Nothing
in this Agreement shall affect the Executive’s eligibility for an annual bonus
with respect to the Company’s 2006 fiscal year.

 

 

 

          C.          Stock Awards.  Nothing in this Agreement shall affect the
Executive’s eligibility for consideration for stock incentive awards with
respect to the Company’s 2006 fiscal year.  The Executive shall not be eligible
for stock incentive awards with respect to the Company’s 2007 fiscal year or
thereafter.  The Executive’s service during the Consulting Period shall be
counted for purposes of determining his vested interest in outstanding stock
incentive awards.  Except as otherwise provided in Section 4 hereof, the
Executive shall be fully vested on the third anniversary of the Effective Date
or any earlier Change in Control pursuant to Section 5, and the Executive may
exercise vested stock options at any time prior to the expiration of the term of
such stock options.

 

 

 

          D.          Welfare Benefits.  From the Effective Date through the
Expiration Date, the Executive and his spouse and eligible dependents, if any,
shall be eligible for benefits under the Company’s group health and medical
benefit programs to the same extent such benefits are generally made available
to active employees of the Company at the applicable active employee premium
rate, in lieu of any COBRA continuation coverage.  Coverage provided in this
Section 3.D is hereinafter referred to as the “Continued Health Coverage”.  If
the Executive or his spouse or eligible dependents, if any, are not eligible to
participate under the terms of the Company’s group health plan, the Company
shall fulfill its obligation under this Section by purchasing commensurate
coverage as necessary.  Notwithstanding the above, if the Executive becomes
eligible for health and medical benefits from another employer, the Company’s
obligation to provide such benefits coverage shall immediately cease.

 

 

 

          E.          Expenses.  The Executive shall be entitled to receive
prompt reimbursement for all reasonable business expenses, including
business-related travel, incurred by the Executive in the performance of his
duties only if requested by the Company under Section 2 hereof in accordance
with the policies, practices and procedures of the Company as in effect from
time to time.

-3-

--------------------------------------------------------------------------------




          4.        Termination of the Consulting Relationship.  Notwithstanding
the provisions of Sections 1, 2 or 3, the Executive’s consulting relationship
with the Company may be terminated during the Consulting Period in any of the
following ways:

 

          A.          Involuntary Termination without Cause.  If the Executive’s
consulting relationship with the Company is terminated by the Company without
Cause (as defined below), the Executive shall continue to receive the payments
and benefits provided under Section 3 as if he had continued to provide
consulting services through the Expiration Date.  All stock options, restricted
stock awards, restricted stock units and similar awards granted to the Executive
by the Company prior to the date of termination shall, notwithstanding any
contrary provision of any applicable plan or agreement covering any such stock
options, restricted stock awards, restricted stock units or similar awards,
fully vest and become exercisable in full on the date of termination and shall
remain outstanding and in effect in accordance with their respective terms, and
any restrictions, deferral limitations, forfeiture conditions or other
conditions or criteria applicable to any such awards shall lapse on the date of
termination.  The Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term.  In the
event of the Executive’s death after termination under this Section 4.A, the
Executive’s surviving spouse, if any, shall be entitled to receive (i) payments
as provided in Section 3.A through the period ending on the earlier of (a) the
Expiration Date or (b) the date of her death, and (ii) Continued Health Coverage
as provided under Section 3.D.  However, if the Executive accepts employment
with a Competing Business (as defined in Section 6.C), the Company’s then
continuing obligations, if any, to provide the Executive the payments and
benefits described in this Section 4.A shall cease as of the first day of such
employment by the Executive.

 

 

 

          B.          Termination for Cause and Voluntary Termination.  If the
Executive’s consulting relationship with the Company is terminated by the
Company for Cause (as defined below) or if the Executive voluntarily terminates
the consulting relationship for any reason other than Disability (a “Voluntary
Termination”), the Company’s obligation to make the payments or provide the
benefits listed under Section 3 of this Agreement shall immediately terminate as
of the date of termination.  For purposes of this Agreement, “Cause” shall mean
(i) the Executive’s gross negligence, willful misconduct, or willful neglect in
the performance of the material duties and services of the Executive hereunder,
uncorrected for 30 days following the Company’s written notice to the Executive
of need to cure such performance; (ii) the Executive’s final conviction of a
felony by a trial court; (iii) any criminal indictment of the Executive relating
to an event or occurrence for which the Executive was directly responsible
which, in the business judgment of a majority of the Company’s Board of
Directors, exposes the Company to ridicule, shame or business or financial risk;
or (iv) a material breach by the Executive of any material provision of this
Agreement which remains uncorrected for 30 days following the Company’s written
notice to the Executive of such breach.  In the case of a termination for Cause
under subpart (i) above or in the case of a Voluntary Termination, (a) all stock
options previously granted by the Company to the Executive that are vested

-4-

--------------------------------------------------------------------------------




 

on the date of such termination shall, notwithstanding any contrary provision of
any applicable plan or agreement covering any such stock option awards, remain
outstanding and continue to be exercisable for a period of 90 days following the
date of such termination, (b) all stock options previously granted by the
Company to the Executive that are not vested on the date of such termination
shall terminate immediately and (c) all restricted stock, restricted stock units
and other awards that have not vested prior to the date of such termination
shall be cancelled to the extent not then vested.  In the case of a termination
for Cause under subparts (ii), (iii) or (iv) above, (y) all stock options
previously granted by the Company to the Executive (whether or not vested) shall
terminate immediately and (z) all restricted stock, restricted stock units and
other awards that have not vested prior to the date of termination for Cause
shall be cancelled to the extent not then vested.

 

 

 

          C.          Disability.  If the Executive’s consulting relationship
with the Company is terminated by reason of Disability (as defined below), the
Company shall provide the Continued Health Coverage under Section 3.D, but the
Company’s obligation to make the payments provided under Sections 3.A, 3.B and
3.C of this Agreement shall immediately terminate as of the date of such
termination.  All stock options previously granted by the Company to the
Executive that are vested on the date of termination shall, notwithstanding any
contrary provision of any applicable plan or agreement covering any such stock
option awards, remain outstanding and continue to be exercisable in accordance
with their terms and all stock options previously granted by the Company to the
Executive that are not vested on the date of termination shall terminate
immediately.  “Disability” means the Executive’s inability to perform the duties
required of his position due to physical or mental impairment for 180
consecutive days.

 

 

 

          D.          Death.  The Executive’s consulting relationship under this
Agreement shall terminate automatically upon his death, and, in such event,
other than providing the Continued Health Coverage and paying all amounts that
are accrued and owed to the Executive up to the date of the Executive’s death,
the Company shall have no continuing obligations under this Agreement.  All
stock options previously granted by the Company to the Executive that are vested
on the date of termination shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock option awards, remain
outstanding and continue to be exercisable in accordance with their terms and
all stock options previously granted by the Company to the Executive that are
not vested on the date of termination shall terminate immediately.

          5.        Change in Control.

 

          A.          Change in Control Payment.  In the event of the occurrence
of a Change in Control during the Consulting Period, (i) the Consulting Period
shall immediately end and (ii) the Executive shall receive a cash lump sum
payment of $900,000, payable as soon as practicable after the Change in Control,
in lieu of any other further payments or benefits under this Agreement.

-5-

--------------------------------------------------------------------------------




 

          B.          Vesting of Awards.  All stock options, restricted stock
awards, restricted stock units and similar awards granted to the Executive by
the Company prior to the date of a Change in Control shall, notwithstanding any
contrary provision of any applicable plan or agreement covering any such stock
options, restricted stock awards, restricted stock units or similar awards,
fully vest and become exercisable in full immediately prior to such Change in
Control and shall remain outstanding and in effect in accordance with their
terms, and any restrictions, deferral limitations, forfeiture conditions or
other conditions or criteria applicable to any such awards shall lapse
immediately prior to such Change in Control.  The Executive may exercise any
such stock options or other exercisable awards at any time before the expiration
of their term.

 

 

 

          C.       Definitions.  For purposes of this Agreement, the terms below
shall have the meanings assigned thereto as follows:


 

          1.          A “Change in Control” shall be deemed to have occurred on
the earliest of any of the following dates (i) the date the Company merges or
consolidates with any other person or entity, and the voting securities of the
Company outstanding immediately prior to such merger or consolidation do not
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (ii) the date the
Company sells all or substantially all of its assets to any other person or
entity; (iii) the date the Company is dissolved; (iv) the date any person or
entity together with its Affiliates (as defined herein) becomes, directly or
indirectly, the Beneficial Owner (as defined herein) of voting securities
representing more than 50% of the total voting power of all then outstanding
voting securities of the Company; or (v) the date the individuals who
constituted the members of the Company’s Board of Directors (“Incumbent Board”)
as of the Effective Date cease for any reason to constitute at least a majority
thereof, provided that for purposes of this clause (v) any person becoming a
director of the Company whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least eighty percent (80%)
of the directors comprising the Incumbent Board shall be, for purposes of this
clause (v), considered as through such person were a member of the Incumbent
Board; provided, however, that notwithstanding anything to the contrary
contained in clauses (i) - (v), a Change in Control shall not be deemed to have
occurred in connection with any bankruptcy or insolvency of the Company, or any
transaction in connection therewith.

 

 

 

          2.          “Affiliate” shall mean, with respect to any person or
entity, any person or entity that, directly or indirectly, Controls, is
Controlled by, or is under common Control with such person or entity in
question.

 

 

 

          3.          For the purposes of the definition of Affiliate, “Control”
(including, with correlative meaning, the terms “Controlled by” and “under
common Control with”) as used with respect to any person or entity, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity whether
through the ownership of voting securities or by contract or otherwise.

-6-

--------------------------------------------------------------------------------




 

          4.          “Beneficial Owner” has the meaning ascribed to it pursuant
to Rule 13d-3 of the Securities Exchange Act of 1934.

          6.        Restrictive Covenants.  As a material inducement to the
Company to enter into this Agreement, the Executive agrees to the restrictive
covenants set forth below:

 

          A.          Company Property.  All written materials, records, data,
and other documents prepared by the Executive during the Consulting Period are
Company property.  All information, ideas, concepts, improvements, discoveries,
and inventions that are conceived, made, developed, or acquired by the Executive
individually or in conjunction with others during the Consulting Period (whether
during business hours and whether on the Company’s premises or otherwise) which
relate to the Company’s business, products, or services are the Company’s sole
and exclusive property.  All memoranda, notes, records, files, correspondence,
drawings, manuals, models, specifications, computer programs, maps, and all
other documents, data, or materials of any type embodying such information,
ideas, concepts, improvements, discoveries, and inventions are the Company’s
property.  At the termination of the Executive’s consulting relationship with
the Company for any reason, the Executive shall return all of the Company’s
documents, data, or other Company property, including all copies, to the
Company.

 

 

 

          B.          Confidential Information; Non-Disclosure.  The Executive
acknowledges that the business of the Company and its affiliated entities is
highly competitive and that the Company has agreed to provide and immediately
will provide the Executive with access to Confidential Information relating to
the business of the Company and its affiliated entities.  “Confidential
Information” means and includes the Company’s and its affiliated entities’
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or are reasonably planned to be developed and that cannot
be obtained readily by third parties from outside sources.  Confidential
Information includes, by way of example and without limitation, the following:
information regarding customers, employees, contractors, and the industry not
generally known to the public; strategies, methods, books, records, and
documents; technical information concerning products, equipment, services, and
processes, particularly mixing techniques, mix designs or chemical analyses of
concrete products; procurement procedures and pricing techniques; the names of
and other information concerning customers, investors, and business affiliates
(such as contact name, service provided, pricing for that customer, type and
amount of services used, credit and financial data, and/or other information
relating to the Company’s relationship with that customer); pricing strategies
and price curves; positions; plans and strategies for expansion or acquisitions;
budgets; customer lists; research; financial and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company or its affiliated entities; bids or
proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; payment amounts or rates paid to consultants or
other

-7-

--------------------------------------------------------------------------------




 

service providers; and other such confidential or proprietary information.  The
Executive acknowledges that this Confidential Information constitutes a
valuable, special, and unique asset used by the Company and its affiliated
entities in its businesses to obtain a competitive advantage over its
competitors.  The Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  The
Executive also will have access to, or knowledge of, Confidential Information of
third parties, such as actual and potential customers, suppliers, partners,
joint venturers, investors, financing sources and the like, of the Company.  The
Company also agrees to provide the Executive with immediate access to
Confidential Information and specialized training regarding the Company’s and
its affiliated entities’ methodologies and business strategies, which will
enable the Executive to perform his job at the Company.

 

 

 

                    The Executive agrees that the Executive will not, at any
time during or after the Executive’s consulting relationship with the Company,
make any unauthorized disclosure of any Confidential Information or specialized
training of the Company, or make any use thereof, except in carrying out his
responsibilities hereunder.  The Executive also agrees to preserve and protect
the confidentiality of third party Confidential Information to the same extent,
and on the same basis, as the Company’s Confidential Information.  Nothing in
this Section 6.B is intended to prohibit the Executive from complying with any
court order, lawful subpoena or governmental request for information, provided
that (to the extent permitted by applicable law) the Executive (i) notifies the
Company promptly upon the receipt of any such order, subpoena or request and
before the date of required compliance; (ii) provides the Company with a copy
(or if such disclosure is to be made orally, a description) of the material
proposed to be disclosed in order to comply with such order, subpoena or
request; and (iii) cooperates with the Company so that the Company may seek a
protective order or other appropriate remedy .

 

 

 

          C.      Non-Competition Obligations.  The Company agrees to and shall
provide the Executive with immediate access to Confidential Information. 
Ancillary to the rights and severance benefits provided to the Executive, the
Company’s provision of Confidential Information and specialized training to the
Executive, and the Executive’s agreement not to disclose Confidential
Information, and in order to protect the Confidential Information described
above, the Company and the Executive agree to the following non-competition
provisions.  The Executive agrees that during the Executive’s consulting
relationship with the Company, the Executive will not, directly or indirectly,
for the Executive or for others, in the “Geographic Region of Responsibility”
described in Section 6.I below (or, if the Executive’s Geographic Region of
Responsibility has changed, in any and all geographic regions in which the
Executive has devoted substantial attention at such location to the material
business interest of the Company and its affiliated entities during the 12-month
period immediately preceding the termination of the Executive’s consulting
relationship with the Company), engage in, assist, or have any active interest
or involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holdings of 2% or less of the stock of
a public company), partner, proprietor, or any type of principal whatsoever in
any person, firm or business that generates more than 10% of its annual revenue
from the sale of any

-8-

--------------------------------------------------------------------------------




 

concrete-related products and services that the Company, or its affiliated
entities offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”).  The
Executive understands that the foregoing restrictions may limit the Executive’s
ability to engage in certain businesses in the geographic region and during the
period provided for above, but acknowledges that these restrictions are
necessary to protect the Confidential Information the Company has provided to
the Executive.


 

          D.          Non-Solicitation of Customers.  During the Executive’s
consulting relationship with the Company and for a period of two years after the
termination of the Executive’s consulting relationship with the Company, the
Executive will not call on, service, or solicit competing business from clients
or customers of the Company or its affiliated entities whom that the Executive,
within the previous twenty-four (24) months, (i) provided services to, worked
with, solicited or had or made contact with, or (ii) had access to information
and files about.

 

 

 

          E.          Non-Solicitation of Employees.  During the Executive’s
consulting relationship with the Company and for a period of two years after the
termination of the Executive’s consulting relationship with the Company, the
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company or its affiliated entities whom the
Executive had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his or her employment, and will not
assist any other person or entity in such a solicitation.

 

 

 

          F.          Non-Disparagement.  The Executive and the Company mutually
agree to refrain from any criticisms or disparaging comments about the Company
or any affiliates (including any current or former officer, director or employee
of the Company) or Executive, and the Executive and the Company agree not to
take any action, or assist any person in taking any other action, that is
adverse to the interests of the Company or any affiliate, or Executive, or
inconsistent with fostering the goodwill of the Company and its affiliates or
Executive; provided, however, that nothing in this Agreement shall apply to or
restrict in any way the communication of information by the Company or the
Executive to any state or federal law enforcement agency or to the Board of
Directors or senior management of the Company or require notice to the Company
thereof, and the Executive will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law.

 

 

 

          G.          Early Resolution Conference/Arbitration.  The parties are
entering into this Agreement with the express understanding that this Agreement
is clear and fully enforceable as written.  If the Executive ever decides to
contend that any restriction on activities imposed by this Agreement is no
longer enforceable as written or does not apply to an activity in which the
Executive intends to engage, the Executive first will notify the Company’s
President and its Secretary in writing and meet with a Company representative at
least fourteen (14) days before engaging in any activity that foreseeably

-9-

--------------------------------------------------------------------------------




 

could fall within the questioned restriction to discuss resolution of such
claims (an “Early Resolution Conference”).  Should the parties not be able to
resolve disputes at the Early Resolution Conference, the parties agree to use
confidential, binding arbitration to resolve the disputes.  The arbitration
shall be conducted in Houston, Texas, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, before an arbitrator
licensed to practice law in Texas.  The parties agree that the arbitrator, in
the arbitrator’s discretion, may award a prevailing party, other than the
Company, a reasonable attorney’s fee, including arbitration expenses and costs. 
Either party may seek a temporary restraining order, injunction, specific
performance, or other equitable relief regarding the provisions of this Section
if the other party fails to comply with obligations stated herein.  The parties’
agreement to arbitrate applies only to the matters subject to an Early
Resolution Conference.

 

 

 

          H.          Warranty and Indemnification.  The Executive warrants that
the Executive is not a party to any restrictive agreement limiting the
Executive’s activities in his provision of services to the Company.  The
Executive further warrants that at the time of the signing of this Agreement,
the Executive knows of no written or oral contract or of any other impediment
that would inhibit or prohibit his provision of services to the Company, and
that the Executive will not knowingly use any trade secret, confidential
information, or other intellectual property right of any other party in the
performance of the Executive’s duties hereunder.  The Executive shall hold the
Company harmless from any and all suits and claims arising out of any breach of
such restrictive agreement or contracts.

 

 

 

          I.          Geographic Region of Responsibility.  “Geographic Region
of Responsibility” means within 75 miles of any plant or other operating
facility in which the Company was engaged in business on the date immediately
prior to the Executive’s termination.

          7.        Non-Alienation.  The Executive shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any amounts
provided under this Agreement, and no payments or benefits due hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary acts
or by operation of law.  So long as the Executive lives, no person, other than
the parties hereto, shall have any rights under or interest in this Agreement or
the subject matter hereof.  Upon the death of the Executive, his surviving
spouse, if any, shall have the right to enforce the provisions hereof.

          8.        Amendment of Agreement.  This Agreement may not be modified
or amended except by an instrument in writing signed by the parties hereto.

          9.        Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, by operation of
law or otherwise.  The Company may not assign its rights and obligations under
this Agreement other than to an affiliated entity or to any successors to
substantially all of its business or assets (whether by merger or otherwise) or
as otherwise agreed to by the Executive in writing.

-10-

--------------------------------------------------------------------------------




          10.      Notices.  Notices and all other communications hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States registered or certified mail.  Notices
to the Company shall be sent to its President and its Secretary at: U.S.
Concrete, Inc., 2925 Briarpark, Suite 500, Houston, Texas 77042.  Notices and
communications to the Executive shall be sent to the address the Executive most
recently provided to the Company in writing.

          11.      Waiver.  No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be an estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.

          12.       Mediation.  If a dispute arises out of or related to the
Executive’s provision of services, other than a dispute regarding the
Executive’s obligations under Section 6, and if the dispute cannot be settled
through direct discussions, then the Company and the Executive agree to try to
settle the dispute in an amicable manner by confidential mediation before having
recourse to any other proceeding or forum.  The Company agrees to pay any
pre-suit mediation fee charged by the mediator for two full days of mediation.

          13.      Source of Payments:  All cash payments provided in this
Agreement will be paid from the general funds of the Company.  The Executive’s
status with respect to amounts owed under this Agreement will be that of a
general unsecured creditor of the Company, and the Executive will have no right,
title or interest whatsoever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder.  Nothing contained in
this Agreement, and no action taken pursuant to this provision, will create or
be construed to create a trust of any kind between the Company and the Executive
or any other person.

          14.      Tax Withholding.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes that will
be required pursuant to any law or governmental regulation or ruling.

          15.      Severability.  If any provision of this Agreement is held to
be invalid, illegal or unenforceable, in whole or part, such invalidity will not
affect any otherwise valid provision, and all other valid provisions will remain
in full force and effect.

          16.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

          17.     Titles.  The titles and headings preceding the text of the
paragraphs and subparagraphs of this Agreement have been inserted solely for
convenience of reference and do not constitute a part of this Agreement or
affect its meaning, interpretation or effect.

          18.     Choice of Law/Venue/Jurisdiction.  This Agreement shall be
governed by Texas law.  Any litigation that may be brought by either party
involving the enforcement of this Agreement or the rights, duties, or
obligations under this Agreement, shall be brought exclusively in the State or
federal courts sitting in Houston, Harris County, Texas.

-11-

--------------------------------------------------------------------------------




          19.      Section 409A.  Notwithstanding any provision of the Agreement
to the contrary, the following provisions shall apply for purposes of complying
with Section 409A of the Code and applicable Treasury authorities (“Section
409A”):

 

          A.          If the Executive is a “specified employee,” as such term
is defined in Section 409A and determined as described below in this Section 19,
any payments payable as a result of the Executive’s termination of employment
(other than death or Disability) shall not be payable before the earlier of
(i) the date that is six months after the Executive’s termination of employment,
(ii) the date of the Executive’s death, or (iii) the date that otherwise
complies with the requirements of Section 409A.  This Section 19.A shall be
applied by accumulating all payments that otherwise would have been paid within
six months of the Executive’s termination of employment and paying such
accumulated amounts at the earliest date which complies with the requirements of
Section 409A.  The Executive shall be a “specified employee” for the
twelve-month period beginning on April 1 of a year if the Executive is a “key
employee” as defined in Section 416(i) of the Code (without regard to Section
416(i)(5)) as of December 31 of the preceding year.

 

 

 

          B.          If any provision of the Agreement would result in the
imposition of an applicable tax under Section 409A, the Executive and the
Company agree that such provision will be reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Executive’s rights or benefits hereunder.

          20.      Entire Agreement.  This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior agreements between the parties concerning the subject
hereof.  Nothing in this Agreement shall affect the Executive’s right to
benefits under the terms of any employee benefit plan of the Company in which
the Executive has participated or may participate.  It is specifically
understood and agreed that, as of the Effective Date, this Agreement supersedes
the Employment Agreement between the Company and the Executive dated May 28,
2003 (the “Employment Agreement”), and the Executive acknowledges that neither
this Agreement nor the actions contemplated hereunder constitute an Involuntary
Termination or Good Reason, as such terms are defined in the Employment
Agreement, or otherwise give rise to a right to severance under the Employment
Agreement.

-12-

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have executed this Agreement
in multiple counterparts, all of which shall constitute one agreement, as of the
dates indicated below, but effective as of the Effective Date.

 

U.S. CONCRETE, INC.

 

 

 

 

 

By:

/s/ Vincent D. Foster

 

 

--------------------------------------------------------------------------------

 

Name:

Vincent D. Foster

 

 

--------------------------------------------------------------------------------

 

Title:

Chairman of the Board

 

 

--------------------------------------------------------------------------------

 

Date:

February 23, 2007

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

EUGENE P. MARTINEAU

 

 

 

/s/ Eugene P. Martineau

 

--------------------------------------------------------------------------------

 

 

 

 

 

Date:

February 23, 2007

 

 

--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------